NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


 VIRGINIA WEBER and GARY FLAVELL, )
                                  )
           Appellants,            )
v.                                )                    Case No. 2D18-3187
                                  )
TANYA HARTMAN,                    )
                                  )
           Appellee.              )
                                  )

Opinion filed November 6, 2019.

Appeal from the Circuit Court Charlotte
County; Lisa S. Porter, Judge.

Ezequiel Lugo of Banker Lopez Gassler,
P.A. of Tampa, for Appellants.

Julie H. Littky-Rubin, of Clark, Fountain, La
Vista, Prather & Littky-Rubin, LLP of West
Palm Beach for Appellee.

James D. Gordon, III, of Frohlich, Gordon &
Beason Law Firm, of Port Charlotte for
Appellee


PER CURIAM.

              Affirmed.



BLACK, LUCAS, and SMITH, JJ., Concur.